Results of the European Council (Brussels, 13-14 March 2008) (debate)
The next item is the debate on the European Council report and Commission statement - Results of the European Council (Brussels, 13-14 March 2008).
President-in-Office. - (SL) Mr President, President of the Commission, ladies and gentlemen. The March part-session of the European Council started with an address by the President of the European Parliament, Hans-Gert Pöttering, whose speech gave us a good foundation for debate and decision-making on the major topics. There were three of these: continuation of economic growth and the creation of new jobs, response to climate change, and stabilisation of financial markets.
Three decisions of the part-session summarise its achievements. We launched an ambitious and more modern three-year cycle of the Lisbon Strategy, which offers a better balance between care for people and the environment on the one hand and the competitive, knowledge-based market economy on the other. Secondly, we confirmed the basic principles and schedule for adoption of the energy and climate change package. Thirdly, we defined further measures to stabilise the financial markets.
The new cycle of the Lisbon Strategy primarily emphasises implementation of the reforms. Lately we have often witnessed some erroneous perceptions that the reason for the rise in retail prices and unstable financial markets is that the European Union has a weak economic foundation. The truth is precisely the opposite: it is the relatively firm foundation of the European economy that explains why the uncertainties in the global financial market and the price of crude oil and other commodities have had fewer consequences for the European Union than would have been the case had the economic foundation of the European Union been weak.
Let us glance at some of the economic indicators. The European Union's public finance deficit has fallen by more than half since 2005. Public debt has gone down to less than 60%. Economic growth reached almost 3% in 2007. The labour market is offering 6.5 million more jobs than two years ago. These results are largely due to the renewed Lisbon Strategy. These are grounds for sober pride and greater self-confidence, but not self-satisfaction. At a time of ever-increasing unpredictability in the global economy, it would be very wrong to rest on one's laurels and discontinue the reforms.
At the launch of the second cycle of the Lisbon Strategy, or the second Lisbon cycle, the European Council stressed that in the period between 2008 and 2010 we must direct all our efforts primarily towards consistent implementation of the reforms. We are supported by the stability of the integrated guidelines, which are still valid, and by the adopted specific recommendations, on the basis of which the Member States will be able to renew and realise their national reform programmes even faster. The priority areas will remain the same: knowledge and innovation, stimulation of entrepreneurial potential, modernisation of the labour markets, and climate change and energy.
For each of these areas we have defined concrete measures based on the recognition, famously summarised by Francis Bacon four hundred years ago, that knowledge is power. In the European Community today, the importance of knowledge is as great as or greater than that attached to coal in the past. It is the catalyst for economic growth, structural adjustments and social inclusion.
For that reason the European Council introduced the 'fifth freedom' in the field of knowledge and innovation. The 'fifth freedom' will eliminate barriers to the free flow of knowledge. It will provide mobility for talented people and open access to knowledge and innovation, which should attract even more Europeans to take part in creative processes. The establishment of the new European Institute of Innovation and Technology, confirmed two weeks ago by the European Parliament, also offers new opportunities for the utilisation of Europe's research and development potential.
To strengthen the competitiveness of companies, particularly small and medium enterprises, the European Union is planning measures to facilitate operations and speed up development in the unified market. In view of the fact that small and medium enterprise employs the greatest number of people and is an important force in research and development, it has to be provided with suitable legislation, easier access to sources of finance and, most of all, more intensive cooperation in innovation.
The social dimension of the Lisbon Strategy was strongly stressed at this session of the European Council. I think it was given the strongest support to date. We have reconfirmed the importance of investment in human resources. Through learning and training we can eliminate inequality and poverty, reduce youth unemployment, create new and better jobs, and ease the transition to a knowledge-based economy. That is why we have invited the Commission to prepare a review of the knowledge requirements of the European Union up to 2020.
At the same time, the Member States have committed themselves to implementing the common principles of flexicurity, increasing social inclusion and consistently linking economic, employment and social policies. The adopted conclusions reflect the positions of the European Parliament and European social partners.
Knowledge is also of crucial importance when dealing with climate change. Only with the help of new technologies will we achieve the ambitious targets we adopted at last year's spring session of the European Council. The strategic energy technology plan forms the basis of the coordinated European policy in this field, which will provide support for ecologically sound, green industry. As confirmed by our social partners at the tripartite summit held at the fringes of the European Council session, climate change brings opportunities for all, that is to say both companies and employees. The ecoindustry alone is growing by 5% a year and today employs 3 400 000 people.
Within the energy and climate package we have reached an agreement on the basic principles and the schedule. This is probably the most resounding achievement of this session of the European Council. Our ambitions in the fields of climate change and energy were reconfirmed. It is important that less than two months after the package was published on 23 January, we have reached an accord on two key elements for furthering the debate on basic principles and schedule.
The leaders of the Member States have committed themselves to reaching an agreement by the end of 2008 and thus enabling adoption of the package within the deadline, or at any event before the end of the current European Parliament mandate. Ladies and gentlemen, success is down to you too. Only if we adopt the package within the deadline will we justify the expectations of all European citizens and give a positive sign to our partners in the world, especially in the light of the negotiations on the overall post-Kyoto agreement next year in Copenhagen. I would like to underline this last point in particular.
The European Council has confirmed three fundamental principles which will guide us in the sharing of tasks and targets among the Member States. Firstly, economic success and cost effectiveness; secondly, solidarity and justice; and thirdly, transparency. I was pleased to note that the Member States no longer regard this process as a sharing of burdens, but as a new opportunity for development.
I am also aware of the European Council's achievement in agreeing to shape a unified European system for limiting emissions and trading in them, and thereby rewarding the current system of national limits. The European Council also faced the possibility that, in the event of failure of the international negotiations, it should assist the energy-intensive sectors in the European Union, because their relocation to countries with lower environmental standards would risk losing jobs in the European Union, at the same time increasing greenhouse gases in general.
An important item in the agenda was the question of liberalisation of the internal energy market. It was clear, even at the time when the Commission published its first proposal for the directives in the early nineties, that it would not be easy to establish a unified market, but that it would be a protracted process. Seventeen years later, with the European Council calling for adoption of the political agreement by June of this year, we are getting closer to the target. Here, too, the key to success will be strengthened cooperation with the European Parliament.
Melting glaciers, longer droughts and changes in precipitation patterns have a direct effect on geostrategic and security interests. The report by the High Representative, Mr Solana, and the Commission on the security aspects of climate change realistically presents the situation and the risks facing the European Union. This was first document of its kind to have been debated. The European Council supported this report as a basis for further action.
Energy and climate issues will be the main topics in all future summits between the European Union and third countries or regions until the end of June 2008, more especially with Japan, Latin America and the Caribbean, the Russian Federation and the United States of America. To enable us to speak and act in unison, we will need to bring our positions closer in next few months.
Now something about the financial markets. In response to the crisis in the financial markets, the European Council has unanimously confirmed the need for four measures: firstly, increasing transparency; secondly, improving evaluation standards; thirdly, strengthening credit status; and fourthly, improving market efficiency and giving structural incentives.
The state asset funds play a positive role in securing capital and liquidity, even in these uncertain times. However, the appearance of new players whose investment strategies are not totally transparent gives rise to some doubts about uneconomic practices. The leaders of the Member States have agreed on an initiative to design a voluntary code of practice for such funds.
The European Council devoted a lot of time to an agreement on strengthening the Barcelona process. In my opinion, it was a significant achievement that we managed to place in an institutional framework a debate which had hitherto been informal and closed, or limited to closed circles and informal channels. According to the agreement reached at the last session of the European Council, all the Member States of the European Union and other Mediterranean countries will participate in the Barcelona process, that is to say the Mediterranean Union. In view of standard practice within the Barcelona process, it is entirely understandable that the European Parliament, as an exceedingly important player in the Euro-Mediterranean Parliamentary Assembly, will be appropriately involved in the debate on future steps.
Because the Slovenian Presidency is striving for a balanced approach to all the European Union's neighbours, we would like to point out the eastern dimension of European policies towards our neighbours, which must be strengthened in parallel with the Mediterranean dimension. We expect the June session of the European Council to debate these issues in detail on the basis of the proposal put forward by our Polish colleagues.
Ladies and gentlemen, the tripartite social summit and the European Council realise that no single measure can be effective on its own without being meaningfully integrated with other measures. At the same time the integrated measures, be it the Lisbon Strategy or the energy and climate measures, are not enough unless we are all fully aware of their importance and contribute to their implementation. In the long run these topics demand much more than impersonal measures; they require fundamental shifts and a change in habits, that is to say a change in our way of life.
Confucius said: 'If you are thinking one year ahead, sow a seed; if you are thinking ten years ahead, plant trees; if you are thinking a hundred years ahead, educate the people.' All of us together should learn to live a more creative life. We must learn to exchange information quickly and to adopt environmentally friendly habits. The most effective teaching method is by good example. For that reason the governments of the Member States agreed at the European Council to lower the energy consumption of their own buildings and car fleets and to secure a fast internet connection for all schools by 2010.
After the March session of the European Council we can say that the debates and conclusions were devoted to the most pressing European issues of the moment. However, the media did not find it very attractive because - and I regard this as a success - we managed to avoid certain debates which would have diverted our attention from the key developmental issues without reaching any solutions. This was one of the reasons why we managed to take a few more steps forward, but there is still more to be done.
President of the European Commission. - Mr President, over the past few years, we have had many opportunities to discuss together the importance of partnership. That the European Union's ambitions are such that Europeans at every level have to be engaged. That we need a common vision about where we are heading. That the European Union institutions need to work together to deliver on our citizens' expectations.
After the Spring European Council, we can see clearly the tasks before us, for the rest of the year and beyond. I would like to congratulate the Slovenian Presidency and Prime Minister Janša for the very competent way in which he chaired this European Council. I believe now we can better see how partnership will make us progress, namely in terms of concrete delivery.
This must be a truly decisive year for our ambition concerning a 'Europe of results' - concrete results for our citizens. We must prove that Europe has the strength and the focus to withstand global pressures and to face up to global challenges. And we must demonstrate that the European Union is the right way to bring in the changes that are needed.
The Spring European Council was a moment of truth. Would the ambitions, namely regarding the new Lisbon Strategy for growth and jobs, but also the ambitions in terms of our policy against climate change and for energy policy, would those ambitions that had been set when the economic climate was more favourable, still hold when we got into rougher waters? Before the European Council, many had doubts about it. I myself spoke about the need for Europe to keep its commitments so that we could be credible. After the European Council, I am happy to say that we had a very good, substantive debate in which the European Council not only confirmed that it remained fully committed to the targets it had set for energy and climate change, but also backed them up with agreement on precise deadlines. Also, the European Council confirmed the goals regarding the renewed Lisbon Strategy for growth and jobs.
Let me highlight some of the issues discussed in more detail, focusing in particular on how the Commission intends to take work forward.
As has become the tradition at the Spring meeting, the European Council reviewed the economic situation in Europe.
The emerging picture is a mixed one: while the economic fundamentals in Europe remain sound, the global economic outlook is deteriorating as a result of the slowdown of economic activity in the US. Confidence in our capacity to tackle the future therefore needs to be coupled with vigilance. Confidence and vigilance.
This is also true against the backdrop of the continuing turmoil on the international financial markets. The message from the European Council has been clear: all authorities in the European Union stand ready to take regulatory and supervisory action if necessary. Now it will be up to the ECOFIN Council to implement swiftly and vigorously the road map agreed last autumn, strengthening the transparency and functioning of financial markets. The European Union must be vigilant - and be seen to be vigilant - as the situation evolves.
I am also pleased that the European Council endorsed the Commission paper on sovereign wealth funds, subscribing to the need for a common European approach and the objective of agreeing at international level on a voluntary code of conduct for sovereign wealth funds and defining principles for recipient countries at international level.
The European Council also reaffirmed its commitment to sustained reform efforts through the full implementation of the revised Lisbon strategy. The consensus at the European Council around this priority was indeed impressive. And we gave Lisbon a fresh impetus with the launch of an ambitious new cycle.
I was pleased that the European Council followed our suggestion to give particular emphasis to investing in people and, notably, to reducing the number of young people who cannot read properly and the number of early school leavers.
Flexicurity is also key. We must build on the recent, very positive agreement between social partners and see those principles translated into results across the European Union Member States.
Another example is the goal of a 'fifth freedom': the freedom of circulation of knowledge. The European Council set out key measures required to make it a reality. For example, high-speed internet is to be made available to all schools by 2010, and ambitious targets will also be set for household access.
We should now press ahead to ensure that the fruits of reforms are felt at every level. The objectives - like investing in people, unlocking business potential, making the internal market work, investing in research and innovation - must be backed up with improvements felt by people and businesses on the ground. This was also a point many of you emphasised in the debate we had in Parliament before the European Council. I count on the continued support of this House to ensure that action at European and national level delivers on the objectives we have set ourselves.
The European Council also set out a clear road map and gave new impetus to ongoing legislative work.
I particularly want to mention, as Prime Minister Janša just did, the two key deadlines set by the European Council, on the internal market in energy and on the climate change and renewable energy package. These deadlines are not just about 'tidying up the desk' before the institutional changes of next year. They are about bringing in essential changes as quickly as possible, so that the European Union can lead the world in this very important dossier.
On the energy internal market package, we need to reach an agreement to show that institutions are able to deliver in the interests of citizens, consumers and businesses, and here we committed to trying to reach political agreement by June 2008. The Commission remains of the view that full ownership unbundling is the best way forward, but we have continued to make clear that we are ready to consider alternatives that are the functional equivalent of that. And we will continue close cooperation with this House and with the Council in order to help bridge the remaining gaps.
On the climate and renewables package, political agreement by the end of this year will be the clearest possible sign to our international partners - a sign that Europe is serious about its commitments. This would enable adoption of the proposals within Parliament's legislative term early in 2009. This is vital as we enter the final straight towards an international agreement on climate change in Copenhagen next year.
This international agreement is our top priority, and is the single best way of both cutting global emissions and ensuring that our energy-intensive industries will have the level playing field they need.
In the mean time, we should spell out, in the revised emission trading scheme, the steps we will take in the event that there are problems for certain sectors or subsectors that face the risk of carbon leakage because they are unable to pass through costs. The Commission, together with all stakeholders and, in particular, with the social partners, will step up work to gather data and identify the necessary solution to apply in the future in such cases.
I know that the European Parliament is devoting particular attention to these two dossiers. I hope that you will be able to join the Council in the deadlines so that we can give credibility to our negotiating position at global level.
In a number of areas, the European Council looked forward to specific proposals from the Commission in the coming months. I would like to give you a flavour of three areas on which we will be working to come forward with proposals before the summer.
First, the renewal of our social agenda. Our objective is to pave the way towards a European wide consensus on a social vision for the 21st century:
a social vision which responds to new challenges, such as globalisation and demographic change;
a vision which is based on the principle of providing 'life chances' to everyone through opportunities, access and solidarity;
a vision looking at social challenges for society as a whole, addressing issues such as youth, education, migration, ageing as well as intercultural dialogue;
a vision that, of course, takes more specifically into consideration the problems of poverty that we are still facing in our Europe.
We will build on the ongoing consultation following our social stock-taking, and make concrete proposals - exactly as we did with the Internal Market Review last November. The Social Agenda Forum that we are organising in May is a good opportunity for us to test this approach.
Secondly, the forthcoming proposal on the Small Business Act. The key to our thinking is the need to look at the whole life cycle of an SME. There is little value in helping start-ups if SMEs are then blocked from growth.
The business world has made it very clear that what small businesses need is not another political declaration but some real action. That means removing obstacles to growth, simplifying regulation, promoting e-government, helping access to public procurement and cutting unnecessary delays: generally speaking, cutting red tape. I look forward to discussing with Parliament how to take these ideas forward.
The third area where we will swiftly bring forward proposals is the Mediterranean Union. The Commission strongly supports the commitment to give fresh impetus to our Mediterranean policy.
I am glad that there is now a consensus that the project will move ahead with all 27 Member States, taking the Barcelona Process one step further. And I am very proud of the confidence that the European Council expressed in the Commission by asking us to come forward with the necessary proposals to define the modalities for this Union for the Mediterranean. The European Council recognised that the Commission is best placed to devise an institutional architecture compatible with the Treaty and with the range of activities and forums which already exist. We will be working quickly to find the right institutional architecture to deliver a new level of ambition, one which helps us to move ahead swiftly on tangible projects with our partners across the Mediterranean Sea.
But, let us make no mistake: institutions and instruments will not deliver on their own. What we need most to turn ambition into action is political will - on both sides of the Mediterranean. We can come with proposals for new institutional arrangements, but if there is no political will on both sides, we will not produce concrete results.
I know that this is a concern that many honourable Members share, and we will of course keep you fully involved in further work. Indeed, I will have the opportunity to address the Euro-Med Parliamentary Assembly in Athens later this week.
I believe the European Council was indeed an important step forward. Now the EU partnership needs to deliver, and make 2008 a landmark year for Europe.
on behalf of the PPE-DE Group. - (FR) Mr President, Mr President of the European Council, Mr President of the European Commission, ladies and gentlemen, the recent European Council was largely devoted to defining the new cycle of the Lisbon Strategy and took place in a very difficult international economic and financial context. The indicators within the Union are, however, somewhat encouraging: more jobs, a growth rate of 2.9% in 2007 and falling budget deficits.
This progress is above all the fruit of the business restructuring efforts of course, but it is also the result of a policy of reform and sound administration on the part of most of the Member States. These efforts have been encouraged by the Commission and I congratulate it on its determination and steady work in that direction. The wind blowing from the other side of the Atlantic does not augur well and the growth forecasts for 2008 are lower than we might have hoped.
In such a context, it is very tempting to withdraw into oneself, to suspend the reforms and to protect one's borders while waiting for brighter days. There is a great temptation - and our political opponents give in to it much too often - to spend money that we do not have, to make the people of Europe believe that everything can continue as before. Our parliamentary group is genuinely in favour of a responsible policy, a policy of movement, reform and solidarity.
We would ask the Commission to present to us its economic policy guidelines and its employment guidelines so that they can be adopted as soon as possible. The national authorities must explain more clearly to their populations the benefits of the reforms envisaged under the Lisbon Strategy. These reforms are often misrepresented but not sufficiently implemented. It is still difficult for them to make their presence felt. Our group will nevertheless continue to defend them and to oppose those who, in order to flatter their electorate, strive to tone them down or postpone them indefinitely.
We want to go even further and send the European knowledge policy into overdrive. We propose promoting the free movement of researchers, students and scientists and adopting a unified regime on the protection of intellectual property rights. We call for the removal of obstacles to the mutual recognition of qualifications and the modernisation of our European universities with financial backing from the EU.
Ladies and gentlemen, the European Council's second task was to clarify the conditions in which the ambitious climate change targets adopted in March 2007 will be implemented. These details were essential in order to enable the firms concerned eventually to plan for the future. Indeed, making significant efforts to 'decarbonise' the economy must not affect the competitiveness of energy-intensive industries.
Finally, I welcome the agreement on the Union for the Mediterranean proposed by France to the Council on the basis that the Barcelona process has not produced the desired results. This initiative seeks to give a boost to Euro-Mediterranean relations. We are all aware of the extent to which the challenges of development, migration and political stability in these countries affect us directly. We therefore hope that this project will mark a turning point in our relations with the Mediterranean countries, which must become more concrete, more effective and, above all, more political, with a view to achieving real peace in the Middle East.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, the economic situation in the European Union is stable but it is under threat. That is the conclusion drawn by this European Council. Growth is still stable and employment is increasing, but it is nonetheless under threat. The question is this: what is the source of this threat? The threat comes from the slowdown of economic activity in the US, which is one outcome of the financial crisis in the major corporate banks, in other words, in the investment banks, in that country.
President Barroso, you have said that as one of its conclusions, the Council states that we in the European Union must be ready to take regulatory and supervisory action if necessary in response to this development in the international financial markets. Let me ask you this: when, if not now, should this action be initiated? Now is the time to look at the precise mechanisms by which the 'Wild West' capitalism pursued by investors in the international financial markets is putting Europe's growth at risk. In my view, as one of its conclusions this European Council should have set out in a far more detailed fashion which instruments we should use in order to exercise this scrutiny.
(Applause)
Mr President, we have taken note of the fact that this Council has made an effort to talk in slightly more detail about the social dimension of Europe. However, rather than offering a coherent concept, it does so on a 'piecemeal' basis. The fifth freedom, for example, Prime Minister Janša, is part of social policy. You are right, knowledge is power, that is absolutely right. However, knowledge also creates opportunities for access to economic development in the world, and knowledge creates opportunities to have a stake in an increasingly diverse labour market.
In all occupational sectors, the best-placed worker is the one who is well-qualified, who has access to knowledge and who is in a position to update this knowledge on an ongoing basis. For that reason, access to knowledge also means access to social justice. When we talk about the social dimension of Europe, to us this means that we must adopt an integral approach. It does not mean merely passing a few comments here and there about social policy. That is why, from our perspective - from the Socialist Group's perspective - the Council has once again fallen short of our expectations in relation to the social dimension of Europe.
That is why we listened with great interest when you said that the Commission is going to undertake coherent stock-taking of the social dimension of the internal market, the European Union's social dimension, this summer and will present the results of this process to us. We will use this as a yardstick to gauge your performance. You are aiming to make progress here, and we will be watching to see how you match up. However, we will be gauging your performance in another sense as well. It is not acceptable that the Council - and I am turning to you, Prime Minister Janša, and to you, Commission President - should be ignoring the opinions of the European Parliament.
I have here a list of the official documents submitted to the Council. It includes eight documents submitted by various formations of the Council, an Opinion of the EESC on the employment of priority categories (Lisbon Strategy) and a resolution of the Committee of the Regions. There is not a single document from the European Parliament on this list, not even the document we produced about the Lisbon Strategy. This is a lamentable state of affairs, in my Group's view, because it shows that you are not taking the social dimension, the European Parliament itself and the opinion of this House sufficiently seriously.
(Applause)
Some progress has been made: that was what my colleagues said when we asked them during our Group debate what they thought of climate policy. Yes, it is true that climate change is the key challenge that we face, and substantial progress has been made at this Council, with a balance having been struck between climate policy requirements, on the one hand, and industry requirements, on the other. Achieving this balance is a task for all the institutions.
Just so that there are no misunderstandings: there are certain industry lobbyists who will interpret this to mean that there are not enough checks and not enough pressure on industry when the Council makes pronouncements of this kind. In fact, the opposite is the case. We will only achieve our climate targets if industry plays its part. By the same token, however, we will only achieve our targets if we allow industry to play its part. Both aspects are essential. If we want to tackle climate change, we have to do so in Europe, and that is why the international agreements rightly give European industry the chance to compete on an equal footing with industry elsewhere in the world. That conclusion was the right one and we greatly welcome it.
Let me make a final comment about the Mediterranean Union, which you will now find mentioned on page 19 of the Conclusions, and that itself is another message from the Council. We are pleased that there is now clarity on this issue, and you are right in what you have been saying about neighbourhood policy in the Mediterranean. Prime Minister Janša has rightly pointed out that partnership policy here must entail partnership policy elsewhere. My colleague Mr Swoboda will comment in a moment on the Eastern dimension in particular on behalf of our Group, as we will be putting forward our own set of proposals on this issue.
Let me conclude with an appraisal. This was a Council of normality. It fell short of the mark in terms of social policy: that has unfortunately become the norm in the European Union, but it is something that can be addressed. It was 'business as usual' as far as the Mediterranean Union was concerned. We saw the 'helicopter method' being deployed here: 'whip up a storm of dust and before the dust settles, the helicopter takes off again'. We need something more tangible here, you are quite right. If these tangible results are to be delivered - and this final sentence is directed at you, Mr President - they must be delivered through cooperation with the European Parliament. The fact is that anything that is decided within the framework of the Mediterranean Union requires funding from the European Parliament, which is why it is extremely important that the Conclusions should state that the European Parliament will be fully involved in the future structures of the Mediterranean Union.
Thank you very much for your attention. I would also like to thank our unfailingly cheerful colleagues from the CSU who have had to show me such forbearance.
(Applause)
on behalf of the ALDE Group. - Mr President, one thing is certain: without the pressure of collective action and accountability, Member States would lack the will to act on climate change, yet the inconvenient truth for the EU is that the summit conclusions are often long on rhetoric and short on delivery. We can already see signs of Member States looking for ways to cut corners and costs on last year's political commitments, even though the Stern report of 2006 warned that the costs of action now will be far less than the costs of inaction later. Some of the language in the final conclusion suggests that the urgency and imperative of responding to climate change is already waning. This would spell disaster, both for our climate and for our credibility.
Somewhat overlooked in this debate is energy efficiency, the simplest and most cost-effective way of reducing our overall emissions. An early draft of the Council conclusions committed Member States to a 10% reduction in energy use in government buildings and car fleets, yet now reads simply as 'substantial progress'. It would be a small but significant gesture showing that governments are leading by example. Fiscal instruments to stimulate better environmental behaviour should indeed be exploited. ETS has proved its worth and been taken up as a global standard for providing economic incentives for emission reductions. Green taxes such as reduced VAT rates can also have a similar effect, by stimulating demand for low consumption vehicles and domestic appliances.
Turning to the economic aspects of the summit, the conclusions boast that the fundamentals of the EU economy remain sound, yet this is not how the outlook is perceived by many of our citizens facing higher bills and growing indebtedness, which should caution us against excessive optimism.
The underlying principles of the Lisbon Strategy are worth recalling: structural reforms, fiscal discipline and targeted investments in productive areas that will deliver future growth. EU Member States remain - with one or two honourable exceptions - well short of their commitment to spend 3% of their GDP on R&D. Now we talk of a fifth freedom for knowledge and innovation, but we should not forget that we have not yet managed to complete the original four freedoms, especially in the area of free movement of labour and services across the whole of the EU.
Finally, support for SMEs is rightly identified as key to economic growth and innovation. We must enable them to reap the full benefit of the internal market, yet the Council could achieve much for European competitiveness by bringing the long-running disputes over a European patent and private company statute to a successful conclusion. The Council conclusions cautiously declare that the challenge is to deliver. Parliament, for its part, certainly will.
on behalf of the UEN Group. - Mr President, I would like to thank the President-in-Office and the Commission President for their contributions today. It is quite interesting that, when we speak about the threats to growth and the economy, a lot of people fall back into their default position: you are either in favour of capitalism or against capitalism. They never see that there is a middle ground as well and an area where you can operate. There is an old saying in the investment platform: 'When there is blood in the streets, there is money to be made.'
The reality is that the real threat to employment creation and economic growth within the European Union is not so much the subprime market crisis in America but our inability or unwillingness to take risks and be innovative in finding opportunities in these crisis areas.
It is interesting that, if you look back over the last 100 years, at every stage of industrial development and at every stage of economic development either the US or the European Union has been at the core of creating a new industry, creating a new economic upturn, because of a difficulty that was perceived in some areas and was grabbed in another area.
One of the successes to come out of the European Council is that the Council has seen that there are risks and dangers - whether it is climate change or the fact that innovation and technology requirements are increased or the regulatory burden upon SMEs - but there are also opportunities. By taking action now we can take the long-term view, as the Prime Minister said by using the Confucius analogy: by planting a tree, we are looking 10 years down the line.
That is the real way that we can achieve true growth and development within the European Union in the short term, as well as setting solid foundations for the long term, even though some of the headlines that you read will tell you negative things. Today's headline in one of the newspapers is about Jaguar and Land Rover being taken over by an Indian company as an example of how the economic power has shifted from the West to the East. The reality is that corporate and sovereign wealth funds are investing in industry and investing in business. We must find a way to ensure that we not only capture that wealth and those funds but we guarantee that they return dividends into our own economies by creating greater economic growth and by creating more jobs.
When we speak about innovation and technology, it is important to remember that 73% of the workforce in the European Union who will be working in 2017 are already in place. But only 10% of the technology that we will be using in 2017 is in existence today. So the requirement to invest further in educating our people, upskilling them, giving them new training and new knowledge to deal with the new economies is vitally important.
The last point that I would make - and Mr Schulz touched on this in a very important way - is that the success of the European Union over the last 20 years has been predicated on the twin-track approach of economic growth and social development and protection. You cannot have one without the other. We must ensure at all stages of our economic development not just that the rich get richer - that is going to happen anyway - but that there is a greater opportunity for us to show generosity and solidarity amongst our people - not just in energy markets, not just in financial markets - to guarantee that we can all benefit from the growth and the creation that have occurred.
on behalf of the Verts/ALE Group. - (DE) Mr President, Mr President-in-Office, Mr President of the Commission, during the course of the debate, I had the impression that we were talking about two quite different events. I observed the Council on behalf of my Group, but I did not gain any impression at all from that event that it aimed to forge any new, more advanced, ambitious joint climate policy initiatives, for example.
You may recall that shortly before the Council, Javier Solana unveiled his climate scenario from a security perspective. If the Greens had published something of the sort, which describes how climate change will escalate conflicts all over the world, intensifying pressure on the developed world in particular, everyone would probably have said, 'the Greens have lost the plot, putting forward such apocalyptic scenarios'.
In fact, the Solana paper contains a lot of truth, and I am surprised that none of the valid points that it puts forward were taken up by the Council. Indeed, in areas where it should have been more consistent compared with what was presented last year, we see greater inconsistency. Our Federal Chancellor, Angela Merkel, in particular, of whom I was so proud last year, was the very person who battled for a delay, a slowdown and exemptions. Let us be under no illusion: if we make exemption rules for European industry in emissions trading the focal point of the Council at this time, then we must assume from the outset that the Council has failed. I think it is an extremely negative message to send out to the rest of the world if we talk about exemptions for emissions trading for the next decade. How, under those circumstances, can we achieve the ambitious goal of bringing the rest of the world on board in Poznan or Copenhagen?
In my view, what has happened is a self-fulfilling prophecy. Let me say this very clearly on behalf of my Group. We want proper emissions trading, not exemptions. We would rather be protecting at our external borders a European industry that is sustainable, rather than bowing to pressure, at this crucial juncture in the climate process, from the steel and automobile industries and other lobbyists who, as we see from a recent report, are already exerting direct and, indeed, excessive influence on decisions in Brussels.
In my view, this was not an ambitious summit; it was fainthearted. That was not only due to the new role of Angela Merkel, who has ceased to be the Climate Chancellor. It was also due to the fact that so many countries in Europe are going it alone. Some countries are negotiating separately about visa agreements. Others are discussing their own approach to missile defence with the Americans. There is no unity on Kosovo or on the issue of energy security: the Germans are conducting their own business with Russia's Gasprom, and the Italians and Hungarians are also doing business on their own. The Mediterranean Union was actually just Mr Sarkozy's idea as a way of safeguarding uranium imports into France in exchange for arms and nuclear technology exports. In my view, the overall framework for this summit was extremely poor and its outcome is negatively influenced by far too much 'go-it-alone' and far too little commonality. To me, an ambitious approach is one thing; faintheartedness another, and my overall impression of this summit is its faintheartedness. That is certainly not good, but what is worse is that there is so little honesty about it in the House today.
Mr President, President of the Commission, President-in-Office of the Council, it is understandable, up to a point, that you should come here and try to whitewash the results of the summit. However, I expected greater frankness and greater modesty from you.
Instead of simply congratulating each other and praising yourselves, I would also expect you talk about the shortcomings of your policy, and about your failures. I would expect you to talk about the social agenda, and the social failing that was conspicuous by its absence from the summit discussion: the 70 million poor, 20 million of whom are children.
Instead of saying 'we have created jobs', you should say that those jobs are badly paid, with flexible employment terms, and that 20 million workers in the European Union are poor. You should talk about your interim review of your own Lisbon targets, Mr Barroso: from the three pillars of the Lisbon Strategy (competitiveness, the environment, cohesion), you have eliminated social, regional and territorial cohesion and you have downgraded environmental issues.
On the subject of climate change, the President-in-Office himself admitted that a number of Member States meeting in the Council had been trying, from the start, to whittle away at your package of proposals, Mr Barroso, in the name of competitiveness. Instead of seeing how they can make their targets more ambitious and more binding when they go to Copenhagen, the Commission and the Council are trying to exempt large sectors of industry and the economy.
To conclude, I would like to emphasise that at a time when even the most fanatical neo-liberals in the world are discovering the meaning of public intervention, at a time of falling stock markets and the credit crunch, the Council and the Commission are even now allowing a dogmatically unilateral, uncontrolled Central Bank to concern itself only with inflation, forgetting the risk posed to the European economy by a depression or zero growth.
(Applause)
on behalf of the IND/DEM Group. - (NL) At last year's spring summit the European Council expressed its desire for an ambitious climate policy. On 23 January this came about in concrete form through legislative proposals, which were warmly welcomed by this Parliament. I am convinced that in order for it to be effective, we must ensure that a constructive agreement is reached between the Council and Parliament before Potsdam, and we must therefore avoid procedures that would render an agreement at first reading impossible. Such an agreement requires flexibility on the part of Parliament and certainly on the part of the Council.
The European Union's efforts are valuable, but they would be more valuable still if the entire international community applied itself to the issue of the environment and climate. An important step was taken in Bali. I am delighted that the Council will continue to make intensive efforts to come to an agreement with all the participants at Potsdam.
The Lisbon Strategy is being energetically implemented as a result of the last spring summit. That is good news. It suggests that the Heads of State or Government see the need for a social dimension. Can the Council President, Mr Janša, tell us what any more about this? Can we expect any additional proposals?
Finally, freedom of expression is a good thing. It testifies to an adult attitude which is very wise. In the Netherlands a Member of Parliament is making a controversial film about Islam. I hope that Europe will speak as one if it should cause unexpected disruption.
Mr President, the Presidency conclusions from the European Council contain all the usual clichés about social dimensions and SMEs and totally fail to address the main problems of European economies, which are that Europe is over-taxed and over-regulated and therefore unable to face the challenges of global competitiveness. May I say that the report was also remarkable for what it omitted. We hear a lot about the Lisbon Process, but very little indeed about the Lisbon Treaty, which, as we all know, is in effect the failed Constitution.
Despite all the promises that were made to European citizens, we have decided to ratify this Treaty in most Member States without referendums. We have made that decision because we know that the people would withhold their consent. In my region a recent postal ballot showed that nearly 90% of the people opposed the Treaty. This is a defiance of democracy.
Later this afternoon we shall be debating the issue of Tibet but, before we criticise too seriously, perhaps we should look very carefully at our own record of democratic accountability. In the mean time, we should indeed be looking at the Tibet issue and condemning China for its outrageous behaviour and suppression of rights. I think the time has come when we should seriously consider whether free nations can attend the celebrations in Beijing for the Olympics later this year.
Mr President, in welcoming the conclusions of the Council, I wish to focus my remarks on the section entitled 'Climate change and energy'. Many have identified these issues as the most important that we face in the world today, and it is good that the EU is taking the lead over climate change.
However, we have something of a track record in adopting very ambitious targets which have so far proved difficult to achieve. So I welcome the note of caution that I detect in some parts of the text. I support calls for the transition to a low-carbon economy to be made in a way that is consistent with the EU's sustainable development, competitiveness, security of supply, and sound and sustainable public finance, especially when coupled with a recognition of the risks of carbon leakage or the offshoring of European jobs and linked with the call for flexibility in achieving national renewable targets. I am of the view that we have placed too much emphasis on renewable energy sources as an objective rather than as a means to an end, because I am absolutely certain that renewables are not the sole solution. It seems to me that we should rather think of our real objective, which I take to be at least a 60% reduction in CO2 emissions by 2050, and then look to a range of options for achieving it. We have already recognised - through the principle of burden-sharing - that different Member States have very different energy situations, so why not restrict ourselves to setting that goal and allowing Member States to decide for themselves how to reach it? In that context, may I give credit to the UK Government - not something I do easily - for its announcements on the prospects for nuclear energy.
Mr President, there are much better and far more reasons to support the British Government, but let me come to my subject.
(DE) I would like to take up two points where I also believe that the summit's results have rather fallen short of our expectations, namely external energy policy and energy security. Mr President of the Commission, when your Commission was formed, we asked the two Commissioners with responsibility for external relations and energy to take a very pro-active role in this area.
There has been little input from the Council too, and all I see is generalisations here. As I recall, when Thomas Ilves visited Parliament in Strasbourg, he pointed out that Russia has a neighbourhood policy and an external energy policy. Unfortunately, we do not, and that is a disadvantage in terms of our competitiveness. It is time to leave the generalisations behind and adopt practical measures. I hope that by the time the next summit takes place in June, there will be genuine proposals on the table for more concerted action.
The second point, which has already been touched upon by Martin Schulz, relates to the issue of the Mediterranean Union and the Black Sea Union. I am concerned that there is no balance between our cooperation in the Mediterranean region and in the Black Sea region. Are countries like Ukraine, the Republic of Moldova, Georgia and others such as those in the South Caucasus really less important? Do they have a lesser right, are they less entitled than the Mediterranean countries to more intensive cooperation? I do not believe so.
In common with Martin Schulz and the rest of my Group, I am a strong supporter of the Mediterranean Union as a 'forced' Barcelona union or Barcelona process. However, I would have liked to see the Commission present some finished proposals and make it clear from the outset that a union between the European Union and the Mediterranean countries must and will act, and that the heart of this union, in both administrative and political terms, is the European Union. We are envisaging something similar for the Black Sea region too, for issues such as energy security, migration and the environment all affect not only the Mediterranean but also, and equally, the Black Sea region.
For that reason, Mr President-in-Office, our Group will be submitting our proposals to you, and also to you, Mr President of the Commission. We hope that the summit in June will offer the opportunity to redress the balance, for it is important for you, too, as your country's Prime Minister and the President-in-Office of the Council, to make it clear once and for all that both communities are important. I was rather surprised, Mr President of the Commission, that you only talked about the Mediterranean Union and made no reference to the Black Sea. We believe that both elements are important. We are in favour of establishing neighbourhood policy on a new qualitative footing. Our Group will therefore be presenting a set of proposals in due course.
Mr President, I would like to congratulate the Presidency on the outcome of the spring summit and the fact that the details of the new Lisbon discussions are based on truly sustainable economic growth, which I think is absolutely necessary.
What we have to face now is the difficulties on the financial markets. We have to face the problems with climate change. These are often described as 'problems for European industry'; however, I would like to remind you that the modern, energy-efficient, knowledgeable industry is the industry that survives. Therefore, we have to put more money into innovation and research, and I hope you will keep that in mind when we enter the budgetary discussions and follow more of a parliamentary line, financing innovation and research.
I also want to remind you about what we are in: a new engineering revolution, like when we went from steam to electricity. Where would Europe have been if we had sat back and said, 'Look, we will not do anything until they have electrified the United States'?
Again, the modern, energy-efficient industry is the one that will survive. Therefore, we also have to be tough on climate issues, because that promotes innovation, not only a better environment. Also, the single market for energy is, of course, extremely efficient.
However, there is a problem with both the energy package and the climate package as it has been presented, and that is in combination with the situation of SMEs. Because, if you look - especially at the climate package - from an SME point of view, we have a lot of cleaning-up to do to make it more simple, to simplify the rules and procedures to accommodate both climate and the tolerance - and even the promotion - of SMEs in the European Union. I do hope that we will see results from this in the next summit.
Hope is very good for breakfast but very bad for dinner, so we expect results.
Ms Ek, it is remarkable to see your book of knowledge here in the Chamber.
(IT) Mr President, ladies and gentlemen, among the top 500 listed companies in the world, the European ones are distinctive for being behind the times, unlike those in the US and emerging countries. There is no easy finance available, especially for SMEs, given that it is only the people's banks which will lend to SMEs; they should be supported rather than obstructed.
Furthermore, while we are speaking here in this House, the Speaker of the Tibetan Parliament-in-exile is announcing - underscoring - the massacres which are taking place as we speak here in our peaceful Europe. In Tibet, where a people is being slaughtered, your wise words on attendance at the Olympic Games will come across as worthy and courageous, Mr President. Mr Solana, on the other hand, tells us that he will go. I should like to know whom he will be representing: the Europe of the banks, the Europe of business and trade; not the people's Europe.
We in Padania are with the Tibetan people who are fighting for their freedom, for their right to self-determination, a right sanctioned by the UN Charter on human rights and also by the EU.
(PT) While the social situation in various European Union countries is deteriorating, the Council is insisting on extending the application of the neoliberal policies of the Lisbon Strategy and the stability and flexicurity pact, when it knows that this will only worsen the social and territorial inequalities.
As a result, the profits and gains of economic and financial groups will clearly remain stable at very high levels, while precarious employment and poor pay will continue to spread. Poverty and social exclusion will be maintained at high levels, as is already the case, affecting in particular tens of millions of women, children and the elderly. However, as we have seen, the Council and the Commission are not particularly concerned about this. For them, a bit of rhetoric is enough, which we can only vehemently oppose.
What was really needed was a break with these policies so that the countries with weaker economies can be supported and so that public investment can be increased in order to improve and extend those public services that are essential in the fight against poverty and social exclusion. This would also have helped to create jobs with rights and to develop micro, small and medium-sized enterprises. The financial crisis in the US and the high price of fossil fuels and certain agricultural goods will have particularly serious consequences in terms of poverty and social exclusion and will be felt in those countries with weaker economies. It is therefore absolutely imperative that these policies are changed so that we can prevent their consequences in the European Union, avoid worsening the social situation and respond to the concerns of the population.
As a result, we need to break away from the neoliberal policies of the Lisbon Strategy, the Stability Pact, the high interest rates of the European Central Bank and the support for the agricultural production of biofuels when food products are scarce. We need to adopt alternative policies.
Mr President, this is one of my last speeches in the European Parliament. I have decided to leave by 9 May and deliver the seat to my successor, Minister Hanne Dahl, to bring a change in sex and generation for the Danish June Movement. I intend to continue my political work. As President of the transnational party, the EUDemocrats, I cannot stop my lifelong battle for transparency, proximity and democracy.
We have achieved a great deal. The Commission's internal telephone book is no longer a secret document. Agendas and minutes of Commission meetings are no longer secret, in French only. They can now be found on the net. The Commission's 3 000 secret working groups can be downloaded, for instance from my website, thanks to Commission President Barroso. From next year the names of the advisers can be found on the net as well. From next year we will also have a complete list of all recipients of agricultural spending. The list of victories for transparency is long.
The Council has still not learnt. Eighty-five per cent of all European laws are still decided behind closed doors in the 300 secret working groups in the Council. Elected Members of this Parliament and the national parliaments cannot follow the legislative process in the Council. The few formal deliberations and public votes do not involve the public and the media. We urgently need a review of our legislative process. No EU law should be passed without a visible voting majority both in this Parliament and in the Council. Citizens should be able to hold law-makers accountable. They should be able to reward us or punish us at the next polling day.
The core of democracy is the ability to hold elections, obtain a new majority and then a new law. This basic democratic principle unites all of us. Why, then, forget it when we share our sovereignty? Why not permit full transparency in the legislative procedure? Why are you in the Commission and the Council still hiding the major part of the legislative process, even under so-called 'codecision', where we are not properly informed about your deliberations and the divisions between Member States? I shall continue our joint fight for transparency from the outside. Dear colleagues, I hope you will continue the battles from the inside of this Parliament.
(SK) Thank you, Mr President. Ladies and gentlemen, I welcome the outcome of the European Council Spring Summit where the focus was on progress on the Lisbon Strategy and on launching the new cycle of the renewed Lisbon Strategy for growth and jobs (2008-2010).
Since each Member knows which point of the Strategy is crucial for his/her Member State, I too have chosen from among the conclusions presented the one that is, in my opinion, important for Slovakia at present: investing in knowledge and innovation.
It is a sad statement of fact that although we have been since 2004 a full member of the European Union where free movement of people is guaranteed, although we are Schengen members and, as I believe, soon we will also be members of the Economic and Monetary Union, to this date the citizens of our country still have to cope with obstacles and a lack of transparency concerning employment and they often find themselves in jobs that are below their qualifications in spite of their education level or work under far worse financial conditions than their colleagues.
Difficulties in accessing health care are another problem that has been ignored until now: this is a significant fact that has an impact on equality among employees, students and scientists. That is why I support creating a 'fifth freedom' based on enhancing the cross-border mobility of researchers, as well as students, scientists and university teaching staff. I believe that this will enhance the quality and credibility of our universities and that Slovakia, too, will help, within the framework of globalisation, to enhance the prestige of the European Union.
By doing away with the inequalities between the old and new Member States we will achieve what the founders of the European Union envisaged. Let us remember that a chain is only as strong as its weakest link.
(DE) Mr President, ladies and gentlemen, I feel as if some of us always expect some kind of sensation. In view of the starting point and the issues to be addressed, this was not a normal summit; it was far better than might have been feared for some other summits. It was a good summit and I welcome the results, but it is true that the citizens want action and the issue of credibility also needs to be addressed.
On the day the summit produced its results, I was asked by a schoolgirl why I had any confidence in these results, given that they were developed and adopted by the very people who are failing to meet the Kyoto targets and implement the objectives of the Lisbon Strategy in full. That is why I have now taken to emphasising one particular point: the European Union's credibility with the citizens hinges on whether we actually put into practice what we adopt on paper. What we need now is joint and tangible action within the agreed timeframe, not national squabbling.
Implementing these decisions will require a great deal of hard work. If we do the job properly, the summit will have strengthened innovation and competitiveness and bolstered growth and employment, and that is the best form of social policy. We see the social dimension as being an integral part of our policy. It is judged not only by the number of times the world 'social' appears in the document, Mr Schulz, but how much responsibility and social commitment it contains.
Mr President, I am going to make my remarks on the climate change package.
The PSE Group gives broad support to the conclusions on climate change. We very much welcome the fact that it is now recognised that this is the year to deliver. The commitments were made last year but now the whole world is watching - the Commission President made that point - to see whether Europe will deliver on what it signed up to last March. We welcome that. We, like you, hope that we can make major progress before the end of this parliamentary term - if we can get the right package of course. We will be keeping an eye on that.
I want to pick up on three specific points. Firstly on carbon capture and storage. You are right in picking this out as extremely important. But you do not talk anywhere about how we are going to fund the demonstration projects which Europe needs to set up in the next few years. I hope you and the Commission will turn your attention to this very urgently indeed. Without funding we will not get this technology up and running.
The second point is about biofuels. I think it is widely accepted now that we must have a sustainable biofuels strategy and, if we do not get it, then we have to look again at the targets we have set.
The third point is about the emissions trading scheme. You have committed yourselves to two very important principles: that there is a single European cap and that there is a downward trajectory in emissions. Without those two ingredients there is no viable ETS. All the problems of the first period arose because we did not have those things, so they are extremely welcome now.
You have also recognised the problem of carbon leakage. We know that this is a real concern to citizens, to trade unionists, to employers, and we need to look at this. My group attaches a lot of importance to making sure that we remain competitive and retain jobs in Europe.
In paragraph 20, you also talk at length about flexibility. You mentioned it three times. But I hope we are all clear what we are talking about when we talk about flexibility, because we must not confuse flexibility with actually doing something. Out there is an army of lobbyists, all making special cases for their industry. There is only one special case, and that is the planet. We all need to remember that. Every company, every country and every citizen will have to make an effort. It is how we share that effort, not whether or not we make it, that we have to debate.
Mr President, our citizens are worried, nervous, uncertain about climate change and energy security - yes, of course, and others have dealt with that - but also about their financial security. And what answer do we give them? Let us wait and see.
There is not much in these conclusions about our citizens' rights as investors, as pensioners, as consumers. Consumer and SME confidence could do much. It could be a key to better economic success. 'Yes' to new ideas - and there are many of those in the conclusions - but what about the outstanding projects that could build confidence amongst our consumers and SMEs? What about the European patent, stuck in Council? The contract law project, stuck in Council? Patient mobility, stuck in Council? The idea for a European private company statute - will Council undertake with us to get it through by the end of this mandate? That would be some achievement.
(PL) Mr President, I would like to take the opportunity provided by this debate to draw attention to just two issues linked to the so-called climate package.
Firstly, the burden of combating climate change has been distributed very unfairly within the European Union. The CO2 emission limits were shared between individual Member States without taking sufficient account of how far some of the latter lagged behind in terms of development. This approach meant that countries such as Poland were allocated lower limits. It also meant that Polish power stations were obliged to purchase part of their limits at auction from the outset, which resulted in the cost of electricity rising by between 10% and 20%. If Polish power stations are required to purchase all of their limits at auction from 2013, electricity prices will increase by several dozen percentage points, and many sectors of the Polish economy will therefore cease to be competitive.
Secondly, according to the European Commission's own estimates, implementation of the climate package will cost around EUR 50 billion a year, at a time when most of the countries of the world, notably the United States, are not taking any action whatsoever to combat global warming. It may well be that European industry will no longer be competitive on the world market. This calls for the introduction of provisions to protect European manufacturing, which is burdened by such high additional costs.
(NL) Permit me once again to express my amazement that nothing was said at the most recent European summit about the problems in Turkey. The use of headscarves in Turkish universities has provoked a large constitutional crisis and that crisis was completely predictable. Now we have the situation that the AKP, the ruling Islamic party, risks being banned, and both the Prime Minister and the President of Turkey are in danger of losing their political rights. We have never experienced anything like this in a candidate Member State.
Commissioner Rehn says that the whole crisis will have no effect on the accession process, which is, to put it mildly, a thoughtless statement. How can he say that, when he does not even know with whom he may shortly have to negotiate? What is the Council's standpoint on the question? It seems as though nobody is interested in the problems in Turkey any more. As long as we think that the problems will blow over of their own accord, however, as long as we say nothing, then I fear that a large number of unpleasant surprises await us.
(DE) Mr President, Mr President of the Commission, Mr President-in-Office, sometimes subjects which appear to be quite unrelated are in fact inextricably linked. When we talk about climate change, we talk about migration, and when we talk about migration, we also talk about the Mediterranean Union. It becomes apparent that issues are often strongly interconnected and so the right solutions have to be found. However, Mrs Harms, this means that we need to try to find a proper balance in each subject area, for on the issue of climate change, for example, the action we take must not produce any undesired effects which could have social consequences. That is why a balance must be found in industry too, so that developments can proceed in a rational way.
I view the Mediterranean Union as a key issue and I believe it is important to bring more pressure to bear here, in the interests of security and economic development in these regions. It is in our own interest to forge a more effective and more intensive policy towards the Mediterranean. Similarly, however, we should strengthen our neighbourhood policy - which after all is the basis for all these policies - towards our Eastern European neighbours. We must find ways of offering these countries in the Mediterranean and Eastern Europe - especially if, like Ukraine, they have a prospect of joining the European Union - the opportunity to complete the domestic developments that are important for these countries. I would add that it is also in our security interests if these countries benefit from better social conditions, more democracy and the rule of law.
However, this policy is a responsibility that is incumbent on the European Union as a whole. Just as Germany must take on responsibility for Morocco in the Mediterranean region, so too must Spain take on responsibility for Ukraine. That is why we cannot have a situation in which some countries participate, as originally envisaged, and others do not. This is a policy to be pursued by the European Union as a whole. Mr President of the Commission, you have, thankfully, been requested to deal with the details of the June summit. The Commission as a whole needs to take responsibility here. The European Parliament must also take on full responsibility; otherwise you will have budget problems.
We must send out a clear message that the European Union is pursuing a unified foreign and security policy, and I would ask you once again to check that the Council presidency does indeed always act as the Council presidency and is not simply a separate rotating body from one Member State. This is one of the weaknesses still besetting the concept, to my mind, and I think it needs to be reviewed in order to arrive at a coherent solution.
(DE) Mr President, I would like to turn to Mr Karas and ask him to convey the European Parliament's greetings to the schoolgirl whom he mentioned. Based on what you have told us about her critical thinking, it seems to me that she could go a long way in politics for obviously her mind has not yet been clouded by the endless procession of unvarying texts that are submitted to us, with no follow-up - none at all - in terms of practical policy implementation.
In relation to the European Council's resolution on the core topics of the Lisbon Strategy, on economic and social policy, I have asked myself how this text can take us forward, how what it says will make any difference tomorrow compared with previous years and whether it responds appropriately to the economic situation that we have identified. The answer is: it does not! If we look at the situation from a straightforward economic perspective, we have a recession or at least stagnation in the US. We have weakening growth in Asia and no identifiable actor who could take over as a driving force. We are about to experience hard knocks in the European Union: no longer the 3% growth that we have been aiming for, nor even 2.9% growth, but 1.3% or 1.6%, perhaps 1.8% if all goes well. That means that with the productivity trends that are likely, unemployment will increase again in most countries.
If I look at this text - which has been prepared by the Commission services, Mr Barroso, in such a way that there is nothing new in the Council's resolutions - I want to know what the alternative is. Where is the engine for our economy? Can we do this in Europe? Can we offer ourselves some kind of perspective? The answer is, yes, we could, because the workers in Europe can do so, because business can do so, because the SMEs are waiting for some kind of 'kick-start' mechanism from politicians. However, there is no political leadership to bring this about. There are no adjustment mechanisms. A decent vehicle has an engine to propel it, but what you are offering us has an empty space where the engine should be, nothing but an empty space. You make no connection with public investment and raising the level of private investment, and you seem to lack any connection with the workers and their demands, workers who - at least in most European countries, the core countries that have been the bedrock of economic growth - are suffering from the lack of any margin of distribution. There is not a word about minimum wages and not a word about social rights being integral to any market economic activity, so that we could move towards prosperity for everyone. I think this a missed opportunity for the Lisbon Strategy and I hope that together we can remedy this situation. It is surely no coincidence that as Mr Schulz has already pointed out, none of Parliament's documents were submitted to the European Council.
(SL) I agree with the European Council's conclusion that the outcome of the fight against the dangerous reality of climate change depends on reducing the emission of greenhouse gases. That is why it is most important to exploit every opportunity to refrain from using natural resources and limit gas emissions pursuant to the Kyoto Protocol.
Reducing gas emissions from household waste is one of the unexploited opportunities. In 2005 these amounted to 2% of all emissions. One of them, methane, is generated mainly in refuse dumps, which are the worst possible way of managing waste. The European Environment Agency has recently calculated that it would be possible to reduce emissions appreciably if waste management were more closely linked with policies for alleviating the effects of climate change.
We have now been given the opportunity to do that, because we are currently updating the 20-year-old Waste Directive. This opportunity should be used to increase recycling and burn the remainder to produce electricity and heat. Both these activities should adhere to the strictest environmental standards.
(NL) You have made steady progress, certainly as regards the large legislative packages concerning energy and climate. I support all of this. I am happy about this clear progress and I therefore also support you as a member of the Dutch delegation when it comes to unbundling, the separation of policy and implementation between energy networks and producers.
As regional policy coordinator I am glad that the text of the Lisbon Agenda now sets out the position of the regions and cities very clearly. It is there, close to the citizens, that innovation occurs and that our funds, the Structural and Cohesion Funds but also the research funds, are being used. These priorities, which this Parliament set out in its resolution and on which the Committee of the Regions has also spoken, have now been well formulated.
I have just one comment. For the first time the Lisbon Treaty has incorporated territorial cohesion. One thing that was missing - it is referred to in only one place - was the vision of the Council and the Commission in this respect. It was initially foreseen that the Council would also make progress on this point; it is now waiting for the White Paper due in September.
I want to make one more common on this. Cohesion, particularly as a response to globalisation, means that on the one hand you say 'yes' to the concentration of research and development and important activities in certain parts of our territory -for example, the aviation industry or nanotechnology - but on the other hand you have to have a vision for the rest. This becomes all the more important if globalisation continues, as we expect it to. I hope therefore that before the next Council a vision will be set out and that the decisions taken on it, including those in the Commission, will be positive.
(PL) In general, the Slovenian Presidency has proved capable of focusing on matters that are important to countries and to their citizens. I should like to congratulate it on that. The latest Council, which dealt with issues as important as the Lisbon Strategy, economic growth, employment, the state of public finances and combating climate change, provided confirmation of this ability.
I would, however, now like to pose the question as to what this Council has actually achieved for the average citizen of the European Union. Were the tremendous social and economic differences across Europe taken into account when debating the important issues I just referred to? Was ongoing discrimination taken into account too, along with the fact that as we enter the 21st century a very large area of Europe remains in genuine poverty? Sadly, the Council failed to provide answers to these questions. The Presidency Conclusions make scant reference to social policy. In fact, the latter is treated at best as a by-product of this major debate.
I suspect that European citizens will not be pleased with such an approach, because it means that one year before elections to the European Parliament we can only offer them three points in these conclusions. These points are: No 14, in which the European Council looks forward to a renewed Social Agenda, No 15, where it urges Member States to take concrete action, and No 16, which is very lengthy and wherein certain solutions are proposed and old and well-known mechanisms advocated. These suggestions will not get through to the citizens of the European Union. The language must be revised. Suggestions alone are not enough: what is needed is action, and that action should start now.
(FI) Mr President, people are worried about climate change and its effects. The fight against climate change, however, will be much cheaper than anticipated.
Studies show that reducing greenhouse gas emissions by as much as is needed to pre-empt the worst scenarios will slow down worldwide economic growth by around 1%. If no action is taken, the loss in economic growth could rise to as much as ten times that.
The fight against climate change will create a huge market for clean environmental technology and a use for that technology in its different forms. What we urgently need now in the European Union is additional investment in product development and marketing, so that European companies can acquire a clear leading position in the global market for environmental technology. It will not do us any good now if we are slow to move and simply put miserly sums of money into product development, because technological development is forging ahead at a furious rate the whole time, and will also be the case in other countries unless the EU acts.
Mr President, like others, I welcome the opportunity to support the summit conclusions, particularly on the climate change package. I note the ambitious timetable, and I assure you we will do everything possible on our side here in Parliament to meet that timetable, because we are very conscious of the need - which is externally imposed on us, but nonetheless very welcome - the need, before Poznań and, particularly, before Copenhagen, to have a very clear EU position on the emissions trading system, as we are now calling it. I have the responsibility to be the rapporteur for the European Parliament on this most important part of the package. I welcome that responsibility and have broad shoulders. I hope I will live up to the trust placed in me, and I look forward to working with rapporteurs across all the political groups to get an agreed position as soon as possible.
There are just two concerns I would like to raise today. First of all, the lack of recognition of carbon sequestration, particularly afforestation (as distinct from avoided deforestation): forestry and carbon credits - the lack of accreditation in this area. A huge omission. I would like to hear, through the Chair, from the President of the Commission as to whether we can make good on that. I know there are some discussions going on somewhere in the Commission, but it is like finding a needle in a haystack to find out who is doing what where. They try to run when one talks about carbon sequestration, particularly afforestation and avoided deforestation. I know it is difficult, but we cannot leave it out.
The second point I would like to raise is that the Commission - having said it would decide which energy-intensive industries would get free exemptions, at least initially, and in the absence of an international agreement, and that by mid-2010 the Commission would decide which industries would so qualify, and then take another year to come up with answers to the carbon-leakage problem - has caused a huge clamour from likely energy-intensive industries for more and earlier legal certainty. We do not want any delay in this decision, because it will result in lack of investment in these areas or investment being put on hold and likely to migrate to other regions. Please, political direction early - now, if possible - on this very difficult area.
(HU) Thank you very much, Mr President. I would like to speak on two topics: climate change, and research and development. Mr Barroso began by saying that the Spring Council was a moment of truth. I suggest we continue in this vein.
The objectives, the road maps and the various policies set out in this regard by the European Union institutions are good and adequate, I believe, and the goals are as ambitious as they need to be. The problem that I foresee is more likely to relate to their implementation. The will to implement these goals on the part of the Member States is variable, and in many cases there is disappointingly little will to do so.
I would like to call to your attention the European Environment Agency's recent report stating that carbon dioxide emissions in Europe have not decreased since 2000, but have increased. I suggest we should be honest about this. Sadly, the attitude and behaviour of Member States is far from united, let alone desirable.
In practical terms, the eastern half of Europe is doing nothing. It is operating on the basis that its industry collapsed after 1990, and so it still has considerable reserves. Europe's western half, rather than cutting emissions, has increased them, despite its Kyoto promises. Only a few countries - Germany, the United Kingdom and Sweden - have met their Kyoto commitments as regards reducing carbon dioxide emissions. We must take note: being flexible is not synonymous with doing nothing.
Similarly, the European Environment Agency report shows that the Member States of the European Union will have to pay EUR 2.9 billion to use the clean development mechanism - the instrument of the Kyoto Protocol - starting this year.
Europe is increasingly lagging behind as regards research and development too. The goal of according a 3% share of GDP to R&D is no longer much more than fantasy. The United States and Japan are forging ahead, while many Member States, my own country included, barely manage 1% of GDP. Wakey-wakey! The ambitious plans are in place; now we need ambitious implementation of them.
Mr President, the second topic of the summit, the climate/energy package, remains in some contradiction with the first one, the Lisbon Strategy, or the competitiveness of the EU. Emission limits for the less developed countries of the EU are extremely low, not taking into account the future GDP growth rate in those countries.
However, I very strongly support the package. I support it, even knowing that it is a major step for our economy and will cost EUR 60 billion per year. How can we help our economy, then? I can see only one way, maybe the simplest: cheap, efficient, new low-carbon technologies. We cannot achieve that in the short term without financial support at EU level. Common European funds for new technologies means, firstly, partnership. You spoke about that in your speech, Mr President. Secondly, you also talked about the fifth freedom and the flow of knowledge. Thirdly, European added value for innovation means a more innovative Europe. Fourthly, give a strong political signal for European industry to start with co-financing those technologies to take responsibility for them. We need such new technologies for energy efficiency, renewables, zero emission, coal use and nuclear energy. We need at least EUR 2 billion per year. This means EUR 10 billion from now until 2013 - in advance, as a matter of fact. In this way we can diminish the cost of the climate/energy package to our economy. Additionally, in future we can also offer our technologies to third countries, to develop emerging economies and - in reality, not only theoretically - to save our planet.
Finally, I would like to add that I believe in our priorities - energy, fighting climate change, the Lisbon Strategy - but we need some EU money for our priorities.
(SK) Mr President, thank you for allowing me to speak in this debate. A working visit by the Committee on the Internal Market and Consumer Protection in China from 16 to 21 March in which I participated confirmed my belief that it is high time for Europe to kick-start its knowledge-based economy, and to encourage the creativity and innovative abilities of small and medium-sized enterprises for the future development of the European economy.
I personally experienced how well the Chinese export economy is doing today thanks to its investment in research, innovation and education, enhancing the basic technological skills of the workforce and transport infrastructure. The Chinese Government gives massive support to Chinese firms.
I am therefore pleased to see that this year's EU spring summit plans to create a 'fifth freedom' based on cross-border mobility of knowledge, focusing on the need to make knowledge more accessible and on the recognition of qualifications and diplomas. That is the only way to enhance the quality of life for our people and the only chance we have of becoming a competitive knowledge-based economy. Thank you.
(DE) Mr President-in-Office, Mr President of the Commission, Mr President of Parliament, I agree with Mr Karas on one point, namely that it is not about the number of times that the word 'social' is mentioned but the spirit of the text itself. Nonetheless, I must contradict him. It is precisely this spirit which is lacking in the text, even though the word 'social' appears time after time. What we want, as the Socialist Group in the European Parliament, is for the social dimension to be enshrined not only in the text but also in the policies that we are helping to shape. We cannot continue to have a situation in which the social dimension is the fifth wheel on the wagon, as it were, which is how it appears in the Council's text; social union must be the driving force behind Europe's policies. Only then will we be able to convince our citizens that we are doing something useful for them. That is the message we want to convey.
(HU) Mr President, the fact that we have avoided a poor compromise on the issue of climate change is very important. I would like to draw Mr Barroso's attention to the fact that the directive currently being drafted on renewable energy sources, expected to be ready in autumn 2008, will only bring results if it takes adequate account of the need for Europe to take joint action to develop methods and technologies, as renewable energy is still too expensive at present, and otherwise the 20% goal will be illusory.
The other matter relates to interoperability and flexibility. Please take into account that the new Member States dismantled their industry from 1990 onwards, and we would like the emissions reduction for the period 1990-2020 to be included, because this makes it fair. We do not want to reduce our emissions by less than the old Member States; we want to make the same reduction, but the particular situation in our case was different. Thank you for your attention.
(FR) Mr President of the Council, Mr President of the Commission, Mr President of Parliament, the icecap is melting and this morning Mr Pachauri, head of the IPCC and Nobel laureate, told us of his concerns. He spoke about the possible sudden increase in the sea level and we are aware of the consequences that would entail. Of course, we must act quickly and effectively, and the 10% biofuel target will have a negative effect when we are hoping for the best. Ladies and gentlemen, we must prevent this poor decision and adopt a positive approach instead: let us do away with the 10% target.
Finally, Mr Barroso, I would like to put one question to you: I would like to know why you did not tell President Sarkozy that the European Union already had a European Neighbourhood Policy and it was entirely unnecessary to invent a new structure: one that, at the end of the day, would be an office of 20 people whose job would be to resolve the problems of the Mediterranean, without any consultation. I personally believe that it is actually an insult to our Mediterranean partners that they were not consulted about the establishment of this project for a Union - a symbolic term for those of us who are part of the European Union - for the Mediterranean.
(PL) Mr President, I am glad that one of the specific measures to bring about development through knowledge mentioned by Mr Barroso was the provision of an Internet connection for every school. This is very important because it ensures equality of opportunity for all children and young people. The question arises, however, as to how the poorer Member States are to cope with this challenge, and what help the Union will offer. Another matter I would like to raise is the establishment of the European Institute of Innovation and Technology. I believe it would be worth accepting Wrocław's proposal. Wrocław would indeed be a suitable city in which to locate the seat of this Institute.
President-in-Office. - (SL) I would like to thank all the Members of Parliament who offered their comments on the conclusions of the last session of the European Council. I must say that some of them were very substantial. I am especially grateful to Mr Daul and others who supported the continuation of the Lisbon reforms. I think it would be wrong to respond to the current challenges in the financial markets and the global economy in general by saying that we should abandon or temporarily interrupt the reforms. I am very pleased with this support for the second cycle of the Lisbon Strategy.
As regards social policy in the European Council's conclusions, I should say that I have been personally involved in the work of the European Council for four years now and we have never before spoken so much about the social dimension of the Lisbon Policy. This goes for all the conclusions and not only item 14. The social policy was included in all items where it was necessary to do so.
However, it is still a fact that for prosperity in Europe, we need real economic growth. The appropriate social policy can be built only on the basis of real economic growth, which we will achieve through the Lisbon reforms. All commitments to the welfare state are in vain if there is no growth and if there are no resources for the social policy, so I think that these are in the correct order.
I would also like to add that the social policy has been included in numerous other projects. During the Slovenian Presidency, we have come very close to solutions on some issues. For example, I hope that we are just about to complete the directive on the transfer of supplementary pension insurance rights. A consensus on this question is just a step away. I hope this project will be concluded soon.
Together with the European Parliament we are working on declaring 2010 as the year of the fight against poverty and social exclusion. This would give greater importance to some of the conclusions relating to social policy that were reached at this session of the European Council.
Regarding climate change and some of the sceptical comments made about the conclusions relating to it, I must say that this session of the European Council did not change any of the commitments undertaken last year, so it could not be said that it was less ambitious. We moved a step closer when we agreed on the schedule for adopting this environment and energy package and, of course, when we agreed the key principles. Without this agreement there cannot be any concrete steps forward.
I would like to draw your attention to the fact that the only successful fight against climate change is a global one. The numbers make it very clear: The United States emit into the atmosphere 5.817 billion tonnes of CO2, the European Union 5.177 billion tonnes, China 5.059 billion tonnes, the Russian Federation 1.543 billion tonnes and India 1.147 billion tonnes. Even if the European Union stops all emissions of greenhouse gases, the world will still be faced with the dangers brought on by climate change. These proportions are therefore clear and the key target is not just to reduce emissions from the European Union, but to reach a global agreement - without that we will achieve nothing.
When we look at per capita CO2 emissions, we can see that the United States emit 20 million tonnes per head of population, the European Union 10 million tonnes, the Russian Federation 10 million tonnes, China 3.2 million tonnes and India 1.2 million tonnes. These figures tell us that those of us who have been emitting more CO2 per head of population for a considerable length of time need to make greater changes. The European Union committed itself to these greater changes last year, and this year we have planned a way of achieving them.
I think the fears that we may have made a retrograde step when we expressed concern about energy-intensive industries moving from Europe to environments with lower standards are unfounded. The relocation of energy-intensive industries to areas with lower ecological standards means more than job losses in Europe. It also means that we have contributed nothing to reducing emissions, because these industries will emit their greenhouse gases somewhere else.
Therefore, whichever way we look at it, we can see that we can be successful only if we achieve success over the entire planet. This is where the European Union made a great step forward with the commitments it undertook last year, when the world was seeing many changes. For example, Australia joined the Kyoto agreement. We can also detect positive moves in the United States. China, which will quite soon overtake Europe in greenhouse gas emissions, has also made some positive signs lately. All this is largely because Europe took the first step, and the European Union must continue to lead.
As regards the decisions and conclusions of the European Council and their effect on European citizens, I think there are few conclusions which will have such a great and long-term effect on the individual as these. If we want to be successful, we must change our habits and adjust our way of life. This is very demanding, but circumstances require it. Therefore, these conclusions will have a long-term effect on every individual. Based on the debates in the last few years on the importance of combating climate change, I am of the opinion that the mood of the European Union is such that we can follow this road.
Finally, I would like to comment on the remarks made about the Mediterranean Union. This was a statement adopted by the European Council, not a conclusion. I would like to remind those who were listening to the statement of priorities for the Slovenian Presidency in January that the statement, on which the Council was united, included everything we considered to be the criteria for a good project.
All the Member States of the European Union are included; there is no duplication of the present institutions. That is why it is no longer the European Union, but the Barcelona Process, that is to say the Mediterranean Union. It is building on something that already exists, which means that we will not have to duplicate administration and it will not demand additional costs. Thirdly, the European Commission is involved in further preparations, which of course ensures the practical and operational involvement of the whole of the European Union. What some of you pointed out as a problem was also emphasised at the session of the European Council.
The eastern dimension, that is to say the Black Sea dimension, of the European neighbourhood policy was also given appropriate attention. Our Polish colleagues addressed this project or, more precisely, this part with a suggestion and we gave them the task of making a more concrete proposal. On the basis of the preparations to be carried out in the meantime, the European Union will debate this topic in June. I think the European Council paid full attention to the concerns and positions expressed by the European Parliament in the matter of the Mediterranean Union.
President of the Commission. - Mr President, I think the debate, generally speaking, has shown support for the conclusions of the European Council. At the same time, there were some clear differences regarding the level of ambition. Let me say very frankly that I think we should not underestimate the ambition that was just reiterated regarding climate change and renewables and, generally speaking, our energy policy. Let us not forget that we are speaking of a common policy for 27 different Member States with different energy mixes, different priorities, sometimes different concerns when it comes to security of supply, also - let us be even more frank about this - very often with different levels of awareness of the problems of climate change and environmental commitment.
So it is not an easy task to reach a common approach for a common energy policy and ambitious goals on climate change for Europe. We do not do ourselves a favour in undervaluing what was achieved a year ago under the German Presidency in the European Council and what has now been confirmed with more precise targets in the European Council under the Slovene Presidency.
I also understand concerns - in fact I have expressed them myself before the European Council - about the delivery. Are we or are we not going to deliver on those commitments? This is indeed a serious concern. However, I will advise distinguished Members of this House not to be pessimistic because a lot will depend on you. A lot will depend on the role of the European Parliament because now the proposals are there and, together with the European Council, you are the legislators. So, instead of being sceptical about how far we are going, let us keep to our commitments and let us show our ambition in concrete legislative work. I welcome the remarks by all those who have mentioned the commitment and the will to work for that goal in due course, as have Mrs Doyle and others.
To answer some of the concrete questions, starting with Mrs Doyle's question regarding the energy-intensive industries: let us be clear that the goal is and remains an international agreement, for reasons well known to everybody. It is not just European warming, it is global warming. We need a global agreement to face a global challenge. At the same time as we are working for the global agreement, the directive should clearly spell out the mechanisms in favour of energy-intensive industries to be fully or partially activated if the international negotiations fall short of our expectations. This being said, what exactly must be activated and for whom will depend on the outcome of the international negotiations. That is why we cannot now, today, state precisely and in detail the concrete mechanisms for those specific sectors of our industry.
But what we want - and what we will do already - is to give legal certainty. I understand the point: we can and already do give legal certainty to those concerned. That is why the directive that we will propose should bring full legal security to energy-intensive industries because they will already know that either the directive or an equivalent international agreement will apply to them. This was always the Commission's intention.
I myself, together with my colleagues in the Commission, have been consulting with some of the leaders of European industry and they accept this point, generally speaking. What they want is to be sure that, in the event of there being no agreement, there will be some mechanisms to safeguard their competitive position. I think this is a fair position, not only with the business community, of which I have been speaking, but also with social partners. There is the European Trade Union Confederation, which we also spoke about.
We are very concerned about this issue and we believe it is possible, but not by reducing the level of ambition now. If we reduce the level of ambition now, we will not be credible when we have discussions with our external partners, with our American partners, or with the Chinese, Indians and others. They are very much engaged and, incidentally, seeing some progress on their side - not enough, but seeing some progress.
The concrete question about afforestation is very important. As you know, in Bali we stated our commitment to promoting afforestation. On the question of credits for afforestation, we are not against credits. On the contrary, in principle we are in favour. They are not yet included in the conclusions because there are some methodological difficulties. So we are preparing this point and of course we are ready to discuss your contribution. The contribution of others will also be welcome. We are now in the process of consulting our stakeholders.
Another point that was highlighted by some of you, namely Mr Buzek and others, is the need to invest more in technology and innovation. This is true. That is why, for instance, we have suggested that the first Knowledge and Innovation Community of the new European Institute of Technology should be devoted to climate change, energy and environmentally friendly industries, because this is a major concern and we now need to streamline some of our programmes in the European Union within our budget and with the resources we have available, in order to put more priority and more emphasis on this area.
Certainly it will require a huge effort. We never said it would be an easy task. It is going to be a very difficult task. We have a very demanding and challenging task in front of us but I believe that with real commitment - commitment that this Parliament has shown in the past - we can deliver on this, with innovation, with more technological investment and of course working with our main partners.
Concerning the other point about the Lisbon Strategy, as has already been said by Prime Minister Janša, I think there is now a much greater awareness of the social dimension. I also noted what Mr Schulz said today and has indeed said in the past. That is why we are preparing a very important package in terms of access, opportunities and solidarity, which will be ready before the summer. We would like to work with you, with all political forces in this Parliament, in that manner.
But I would like to give you a word of warning. Please do not ask the European institutions for what they cannot deliver. We have areas of responsibility that we should assume but there are others that are mainly the responsibility of the Member States. No one is asking for responsibilities relating to social security, employment and national health services to be at European level. What we can do is improve and indeed invest more in some European instruments, in order to promote social goals and also, as we have been doing through the Lisbon Strategy, promote jobs. When we speak of economic growth in Europe, I of course mean sustainable growth. This means growth that is sustainable from a social and environmental point of view. I think that is quite obvious.
We have to realise that the instruments available at European level are limited. You will remember that when this Commission proposed a 'globalisation adjustment fund', a new instrument, there were some arguments against that instrument concerning subsidiarity and questions why something that should be done was being done only at European Union level. We got the agreement in the end and I am happy to see the instrument, even if it is modest, now exists and is a concrete sign of our commitment to look after those who are not the winners in globalisation.
Among those who are really pro-Europe and support the European project, I think we should be careful not to put the European Union in a position where it does not fulfil some commitments that the European Union as such cannot deliver if it does not have the support of the Member States and our governments. A lot has to be done at national level. This is why, while we can highlight that concern and you can certainly put forward proposals and legislative proposals for our package in May, it is important to do so with a sense of what is the responsibility of the European Union institutions and what is the responsibility of our national governments.
Finally, regarding the Mediterranean Union, I think we could make this project a good project for Europe that translates a renewed commitment to the Mediterranean. It is true that we should do more - at the same time, hopefully, keeping the European Union together and not divided. Of course when I speak of the European Union, I am not only speaking about the Member States but also about the European institutions. Certainly we expect the European Parliament to retain a very important role in this Mediterranean Union. That is a way of making the Barcelona Process and our neighbourhood policy more ambitious.
(Applause)
The debate is closed.
Written statements (Rule 142)
in writing. - (FR) I would like to begin by thanking the President-in-Office of the European Union, the excellent Slovenian Prime Minister Janez Janša, his government and his administration for the very admirable and difficult work they have done. As regards the results of the European Council of 13 and 14 March 2008, I welcome the political consensus on the Euro-Mediterranean issue. I am also pleased with the move towards establishing knowledge as the fifth Community freedom. Given the current disruption in the financial markets, I am sorry that the European Council, a high-level political body in the Union, did not have the strength, wisdom or clarity of thought to propose a policy that might help to regulate the financial markets, at the very least within Europe, such as the establishment of European regulatory bodies in the key sectors of the internal market (energy, postal services, telecommunications, auditing, banking, insurance, etc.). Finally, given the current chaos in the monetary markets, I do not understand why these problems have not been examined at all or to only a minor degree: it is becoming urgent to interpret what is meant by the price stability envisaged in the mandate of the European Central Bank enshrined in Article 105 of the Treaty and to call on the International Monetary Fund (IMF) to engage in a global monetary dialogue.
in writing. - (RO) The conclusions of the European Council of 13/14 March 2008 and the debates in the European Parliament of 26 March 2008 point out the importance of the EU neighbourhood policy and approve the Mediterranean Union principle, a more substantial mechanism of cooperation between the EU Member States and the non-member states in the southern vicinity of the Union.
I believe that EU priorities should also be focused on the eastern issue of the neighbourhood policy: to this end, I point out the necessity of closer cooperation with the Republic of Moldova. Thus, I support the conclusion of a new cooperation agreement between the EU and the Republic of Moldova, with clear and strict references to the much required progress in Kishinev in the field of democracy, the federal state and the enforcement of human rights.
EU expectations should focus on assuring the true freedom of the press in Kishinev. Flagrant cases of violation of freedom of the press such as the case of the journalists at the radio station "Voice of Basarabia” or certain televisions or newspapers in Romanian operated or published in Kishinev have been frequently cited lately. Such reports should not be a matter of indifference to the European Council and Commission.
I truly hope that a more consistent EU policy in the eastern neighbourhood will become a priority for the political action of the European Council and Commission.
in writing. - A co-ordinated long-term policy is needed which sets out ways to tackle climate change by sector. The package submitted by President Barroso to the Parliament is a step forward and it is encouraging that the Council recognizes that the EU must agree on a range of policies before the end of 2008.
I welcome the target to increase the use of renewable, sustainable energy by 20% and there should also be a target in place to improve energy efficiency.
The package should include a target to decrease carbon emissions by 30% by the year 2020 and targets for decreasing carbon emissions every year are needed at Member State level as well. These targets need to be outlined in legislation. It would seem that such legislation is the only way to guarantee that we are tackling carbon emissions properly in every aspect of policy making and political decision-making.
We must be careful that a target for motor fuel partially composed of biofuel does not cause damage.
Unless climate change is tackled worldwide disasters will result. It will damage our surroundings, our economies and our society.
Following the decisions of the European Council, I have only one small comment to make on the guidelines for employment policies in the various Member States.
The European Council has confirmed (which is not surprising) the current EU guidelines in order to complete another stage in the liberalisation of labour markets and in the intensification of worker exploitation, with the aim of increasing capital gains.
This must be how to interpret these guidelines, which, under the deceitful guise of flexicurity, have the objective of increasing flexibility in labour markets, work organisation and labour relations, including what they advocate on amending labour law by revising, where necessary, various contract terms and provisions on working time. The result will be more time at work, a faster rate of work, a loss of wages, fewer rights and less job security for workers, purely in the interests of employers.
Using this Trojan horse of the alleged modernisation of labour markets, job protection mechanisms, public administration and social welfare systems, the EU is confirming its goals of dismantling and destroying the economic and social victories of workers.
Given these goals, how can national referenda on the proposed Treaty be avoided?
in writing. - (RO) The beginning of the new 3-year cycle of the Lisbon strategy was a central part of this European summit. Among the Council proposals I would like to point out the importance of the principle of the free movement of knowledge within the European Union.
The introduction of this freedom should be supplemented by legislative proposals from the Commission to be presented in the course of this year. I remind you that, in parallel with the Lisbon strategy, the Bologna process on the establishment of a common education space by 2010 should also be implemented as soon as possible. Thus, mutual recognition of university diplomas and other formal and informal qualifications, the extension and adequate funding of European mobility programmes such as Erasmus, Comenius or Leonardo, as well as the launching of a new generation of educational curricula and institutions jointly elaborated by the Member States could contribute to the implementation of the free movement of knowledge.
In order to enhance the consistency of this new principle of Community law, we must also elaborate a programme with well-established deadlines to eliminate all current barriers to the free movement of knowledge. I believe that a commitment to adopt a Charter of Intellectual Property Rights by the end of 2008 is a good step in this direction.
in writing. - (HU) The lesson to be learned from the March summit is that the world's financial markets, and global flows of goods and capital, are poised between Scylla and Charybdis, and only responsible strategic thinking based on Community policy can help to avert the increasing uncertainty and shock to the European Union's economy.
These fault lines, as we know, are not only breaking up the global economy. In the Presidency conclusions of the Council meeting, considerable emphasis is given to a multifaceted interpretation of cohesion, which will be able to rely to an extent on Community resources, but there is also a warning inherent in the call upon national policies to speed up the reduction of their deficits and debt, and to spend any unexpected surplus income on this. In other words, the hole in the budget is not just a matter for Member States; it is also an impediment to implementation of European Union cohesion policy.
After all the fine pronouncements, it is time for decisions and for binding regulations, even if these sometimes entail announcing painful consequences. As far as I am concerned, the first priority is unquestionably to increase young people's knowledge capital. Increasing the kind of knowledge that also reaches poor people, Roma people and immigrants. Increasing the kind of knowledge that is European and broad-based, the kind of cohesion policy that does not rob poorer Member States of their intellectual capital by way of a 'brain drain', but that also finds a way, with solidarity, to reproduce the increasingly global and continuous flow of knowledge capital. In this way, investment in people will represent a special comparative advantage in the global market, and movement of knowledge capital will not represent the threat of some new kind of delocalisation, but rather a source of wealth on a European scale.
in writing. - (RO) I would like to point out five themes among the conclusions of the Council, that thousands of Romanians, and perhaps many other Europeans, thought of this morning before leaving for work.
1. A reduction in the administrative burden under EU legislation. The lesson should be learnt by all Member States, and for instance by Romania, where a reduction of bureaucracy costs by 1% would generate a saving of one billion euros.
2. The adoption of the Small Business Act - the initiative on SMEs - and the principle of enactment taking account of small businesses. This is a good idea for Romania, where SMEs account for 70% of GDP and jobs for 60% of the employed population.
3. The rate of unemployment amongst young people: Romania ranks second at Union level, with an unemployment rate of 21% among young people.
4. The provision of quality, affordable structures for child care. In large Romanian towns kindergartens cover less than 70% of parents' demand.
5. The improvement of energy efficiency. A simple way to achieve this goal is thermal rehabilitation of buildings. In Romania there are more than 80,000 blocks of flats that are an enemy to energy and cost savings. Over the last six years, insulation work on two such blocks of flats started in the capital of Romania.
in writing. - (RO) The Council expressed its intention to conclude the climate change and energy package by the end of the mandate in 2009, and for this reason the European Union must endeavour to observe this commitment and to remain a leader in the fight against global warming. The goal is to conclude, in Copenhagen, in 2009, an ambitious agreement on climate change, for the period after 2012, so that EU preserves its credibility at international level.
Another important elements debated in the Council was the risk of relocation of CO2 emissions released by energy intensive industries which are exposed to international competition and will migrate to less regulated markets with a cheaper labour force. The European Union is committed to protect the competitiveness of European industries and, implicitly, the jobs generated thereby, and this matter will be included in an international agreement on solving this problem.
The ambitious proposed package presented by the Commission represents a true challenge for the European Union and we, the European Parliament, will endeavour to assure that this package is finalised in 2009.
in writing. - (DE) Last year we committed to tough and ambitious environmental targets and the time has now come to face up to the challenge of achieving them. The imperative for the EU, however, is to attain its environmental goals without committing economic suicide. We must not play ecology off against the economy. I therefore welcome the compromise that was identified at the recent summit.
Combating climate change comes at a cost of course. However, the cost of inaction will greatly exceed the cost of the mitigation measures required. Nonetheless, it is essential to ensure that the burden of reducing CO2 emissions is divided equitably among the Member States and industrial sectors, and also, in my view, to ensure that those Member States that have already done more than the others to combat climate change are not put at a disadvantage.
The energy-intensive sectors must make their contribution to cutting CO2 emissions as well. We must demand that they, too, convert their production processes to the latest environmentally-friendly technologies. In the interests of competitiveness in the European economy, however, we must do our utmost to prevent any relocation of CO2-intensive sectors to countries outside the EU. If the climate movement in Europe could motivate developing economies such as China or India to play their part as well, that would be a welcome step.
in writing. - (FI) The suggestion by the representative of the country holding the presidency that there was a link between the EU's favourable economic growth and the Lisbon Strategy is not credible. The Lisbon Strategy has none of the informed criteria that would explain the reduction in budget deficits and in public indebtedness or the creation of 6.5 million new jobs. The credit for this goes to the Member States. It is in their economies that the lack of any social dimension in the Lisbon Strategy is made conspicuous.
The buzzword for today is 'flexicurity'. It means that making working conditions more flexible should be rewarded with job security. A better description of the spirit of the times, however, would be the world 'flexinsecurity'. EU nationals are being threatened with redundancy should they not agree to enforced flexibility.
in writing. - (RO) The European Union must become a leader in the fight against climate change. The adoption of a less polluting policy would improve the quality of life of the 490 million of European citizens.
The Member States should develop policies and actions for energy security and the fight against climate change leading to sustained economic development and job creation.
The European Council established several guidelines: investments in research and development, promotion of ecological transport, review of the Directive on energy taxation, increase in energy efficiency and, above all, the provision of information to and involvement of European citizens in the fight against climate change.
The European Council held in March 2008 pointed out the importance of enhancing EU energy security. The European Council held in 2007 declared the Nabucco project to be a project of European interest for the diversification of energy sources and energy security within the Union. We are looking forward to the presentation, in November 2008, of the revised strategic energy policy that will focus on the security of the energy supply, interconnection and the Union's external policy in the field of energy.
I congratulate the European Council on the introduction of the fifth freedom: "the free movement of knowledge”. This is a great challenge to which the Union must respond by investing in human resources, SMEs and the social Europe.